Title: From John Adams to Benjamin Waterhouse, 5 June 1813
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy June 5th. 1813

I read, within a few days an Address to General and Governor Gage, from the Barr, and the Name of Caleb Strong, among the Addressers. This, to be sure, is a characteristic Trait.
In former parts of my life, I have known, Somewhat of this Thing called “A Barr.” A Significant Word and an important Thing!
By all that I remember of the History of England The British Constitution, has been preserved by The Barr. In all civil contests and political Struggles, the Lawyers have been divided: Some have advocated the Prerogatives of the Crown; and Some the Rights of the People. All, or at least a Majority have united at last in restoring and improving the Constitution.
The Principles, the Characters, and the Views of the American Barr, at this time, is unknown, or incomprehensible to me. What is the American Barr? Who are the Men? What are their Names? Has their Education been alike? Are their Principles the Same. Are Tucker and Story, united in Theory? I might proceed with my Questions for half an hour.
But I will conclude with an Anecdote. When Governor Hutchinson, was about the to leave his Government, and embark, for England, a Meeting of the Barr, was Summoned in Boston. We met. A Motion was made to “address the Governor, upon his departure from the Government of his native Province. It was peculiarly proper, for the Barr, who had Served under him as Chief Justice of the Province, and witnessed his great Abities and Integrity, to express publickly their high Esteem of his Character and approbation of his Conduct as Chief Justice as Lieutenant Governor and as Governor.”
No opposition was made, though Father Dana, Joseph Reed, Samuel Swift, and Josiah Quincy Junior Esquire were present. All was going on Swimmingly.
After Some time, John Adams, whose has destiny has always been to mount Breaches and lead the forlorn hope, arose from his Seat and modestly inquired whether the proposed Address was to be presented to the Governor, and go to the Public as the Address of The Barr as a Body, to be Signed by their President or Secretary? or whether it was to be Signed and presented as the Act of Individuals? The Answer from all Quarters was, “by the Barr, as a Body to be Sure.”
John Adams then said, it would be unfair to Send out to the World an Address, as an Act of the whole Barr, when Some of them could not approve it. He had no desire to controul any Man, in the expression of his Sentiment: but was not willing to have his own Suppressed. He had no Objection, to an Address to be drawn Signed and presented by those Gentlemen who Should approve it: but the Bar was not a legal Corporation; and had no public Authority. The Minority therefore however small could not be controuled and ought not to be restained from expressing their Opinions; and ought not to be involved in a general Vote. This ought to have been Sufficient but it was not. Still the Cry was “The Barr”! The Address must be from the Barr!
Poor John, was obliged at last to rise, once more, and to Say “To be Sure, it is in the Power of the Majority, to vote and to address, and to present and publish their Address as the Act of the Barr: but it was not in their Power to prevent the Minority from publishing their dissent. He knew not whether he should be joined or countenancd by any other: but he would attend and when the Address Should be discussed,  he would give his Opinion and his Reasons, and if an Address was finally adopted by the Barr, as a Barr, in which any Thing Should be inserted to which he could not agree, he would enter his protest against it in Writing and assign his reasons. Whether any other Gentleman would join him, he knew not. But it not he would Stand alone. Josiah Quincy Junior Esquire and Samuel Swift Esquire, as if appalled and astonished, Sat mute. John Lowell Esquire Said in a kind of hurry Said “this declaration does great honour to Mr Adams.” Daniel Leonard Esquire Said “If there is to be a protest, and reasons assigned, and all this to be published the whole design will be defeated, and it would be better to have no address at all.”
John Adams then Said “He neither approved the Administration of Mr Hutchinson as Lieutenant Governor as Chief Justice, or as Governor, and he would not Suffer his Opinion to be equivocal.”—
Your knowledge of human nature is deep enough to infer the Character of Lowell, Leonard and Quincy from what they Said, or what they Said not.
The plan of an Address from the Barr, as a Body was laid aside.
Had John Adams been compelled to produce his Protest Richard Dana John Reed, Samuel Swift, Benjamin Kent and Josiah Quincy junior would have Signed it, Auchmuty Sewall Fitch, Samuel Quincy, Ben. Gridley, Blowers Casneau &c &c would have been against them.
You have and ought to have a tenderness for the memories of Hutchinsons and Olivers. So have I, more than you Suspect. Yet you must know the Truth and nothing but the Truth, from

John Adams